DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claim 1 has been amended as requested in the amendment filed on October 4, 2021. Following the amendment, claims 1-2, 6-14 and 16 are pending in the instant application 1-2, 6-14 and 16 are under examination in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 was filed after the mailing date of the Non-final on August 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In Remarks filed October 4, 2021, Applicant traverses the rejection on the grounds that “the law also does not require the scope of enablement provided by the specification to mirror precisely the scope of protection sought by the claims” (pg. 2).  This is not persuasive because the test of enablement (MPEP 2164.01) is an “requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  Here the claimed invention is a method of treating an adult mammal for an aging-associated cognitive impairment – the scope of which is vast and includes not only neurodegenerative diseases of vastly different etiology, but also genetic disorders, such as Down Syndrome, as well.  The method comprises any beta2-microglobulin level reducing agent selected from the group consisting of: a B2M binding agent, a small molecule, and a B2M expression inhibitor agent. 
The disclosure as filed teaches aged B2M-/- knockout mice demonstrate significantly increased freezing in contextual but not cued memory tests as compared to wild type controls (pg. 50, lines 27-29 and Figures 10D and 11F), “implicating B2M as a pro-aging factor mediating cognitive decline during aging.”  
Applicant further teach an almost 2-fold increase in the number of newly born neurons in aged B2M-/- knockout mice compared to wild type littermates (pg. 51 lines 1-2 and Figure 10E, G) concluding “loss of endogenous B2M enhances the levels of neurogenesis in the aged brain” (Id, lines 14-15). 
in vivo use of any B2M binding agent, small molecule, or  B2M expression inhibitor agent.  The examiner reiterates that, given the above guidance, one would not be able to treat any age-associated cognitive disorder with any B2M binding agent, small molecule, or B2M expression inhibitor agent, as claimed, with a reasonable expectation of success.  A skilled artisan would have to perform multiple further in vivo experiments (comprising the different B2M level reducing agents claimed, in models predictive of a reasonable number of models predictive of aging-associated cognitive impairment disorders) in order to demonstrate reasonable success.  This constitutes undue further experimentation.
 The Affidavit of Eva Czirr, under 37 CFR 1.132 filed May 10, 2021 is insufficient to overcome this rejection because it presents post-filing data pertaining to neurosphere cultures.  It should be noted that the term neurosphere is not found in the disclosure as filed and the specification as filed is silent on this model although the disclosure teaches cell culture assays (pg. 42 at H).   
The examiner provided evidence of unpredictability in the art of neurospheres even within the current state of the art.  Furthermore, neurospheres are not an art-accepted model that is predictive of treatment in vivo, as claimed.
Answer to Arguments:
On page 6, Applicant states that Soares teaches neurosphere assay as an effective technique to study neural stem cells and that neurogenesis plays a role in learning, memory and cognition.  
This is not persuasive evidence that is predictive of treatment in vivo as claimed.
On pgs. 7-8, Applicant cites Bull prior art as teaching neurosphere assay as a way of “studying hippocampal neurogenesis … that could lead to therapeutic outcomes.” 
in vivo as claimed.

The remaining citations presented with Remarks are all post-filing date (2010): 
Baldassaro describes a transgenic Alzheimer’s disease model and neurospheres from the transgenic mice.  This model is not commensurate in scope with the experiments in the disclosure as filed and, therefore, cannot be used as evidence that the disclosure as filed is enabled.  Furthermore, this reference provides no enabling guidance for treating an adult mammal for any aging-associated cognitive impairment comprising administering any Beta2 microglobulin (B2M) level reducing agent to the mammal. 
Marchallinger teach neurospheres produced from the brains of montelukast treated wild-type mice compared to controls. The reference does not disclose montelukast as a B2M level reducing agent and, thus, this reference provides no enabling guidance for treating an adult mammal for any aging-associated cognitive impairment comprising administering any Beta2 microglobulin (B2M) level reducing agent to the mammal. Again, these experiments are not commensurate in scope with the experiments disclosed within the specification, and therefore cannot be used as evidence that the disclosure as filed is enabled.
Khacho is cited as teaching effects of mitochondrial dysfunction on neurogenesis and cognitive defects.  This group knocks out an essential mitochondrial protein and demonstrates inability to form neurospheres. This provides no guidance that the method for treating an adult mammal for any aging-associated cognitive impairment comprising administering any Beta2 microglobulin (B2M) level reducing agent to the mammal, was enabled at the time of filing. Again, these experiments are not commensurate in scope with the experiments disclosed within the specification, and therefore cannot be used as evidence that the disclosure as filed is enabled.

Based on the evidence regarding each of the above factors, the examiner maintains the position that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The rejection of Claims 1, 2, 6-14 and 16 are rejected under 35 U.S.C. 112, first paragraph, is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649